Citation Nr: 0308435	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel 


INTRODUCTION

The veteran had active duty from August 1978 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  It was previously remanded in December 1998, 
February 2000, and March 2001.  The Board ordered yet 
additional development in July 2002 pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).

REMAND

In August 1998, a hearing was conducted by a Veterans Law 
Judge who has since retired.  Accordingly, in February 2003 
the Board asked the veteran if he desired to present 
testimony before a different Veterans Law Judge, and he 
responded in the affirmative, requesting an opportunity to 
appear before a travel board hearing during the scheduled 
July 2003 session.  Alternatively, if he cannot be heard at 
that time, the appellant requests an opportunity to present 
testimony at a video conference hearing.

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran to 
appear before a travel board hearing in 
July 2003.  If no hearing slots are 
available for that session, he should be 
scheduled for a video conference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





